785 F.2d 928
57 A.F.T.R.2d (RIA) 86-1115, 86-1 USTC  P 9316
Darrell G. MOTES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 85-8646 Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
March 31, 1986.

Michael L. Paup, Chief, Glenn L. Archer, Jr., Martha B. Brissette, Appellate Section, Tax Div., Dept. of Justice, Washington, D.C., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before GODBOLD, Chief Judge, HILL and ANDERSON, Circuit Judges.
PER CURIAM:


1
Motes and numerous other individuals sued for a refund of income taxes under the Tucker Act, 28 U.S.C. Sec. 1346.  They advanced an arsenal of arguments, including violation of the Fifth Amendment to the Constitution;  that their wages are not income subject to tax but are a tax on property such as their labor;  that only public servants are subject to tax liability;  that withholding of tax from wages is a direct tax on the source of income without apportionment in violation of the Sixteenth Amendment;  that withholding taxes violates equal protection;  that they should be allowed to exclude from the amount of wages they receive the cost of maintaining their well-being.  In a series of cases this court has held that claims such as these are frivolous.    U.S. v. Goetz, 746 F.2d 705 (11th Cir.1984);  Simanonok v. Commissioner, 731 F.2d 743, 744 (11th Cir.1984);  U.S. v. Vance, 730 F.2d 736, 738 (11th Cir.1984);  Melton v. Kurtz, 575 F.2d 547, 548 (5th Cir.1978).  The order of the district court was correct.


2
This court has imposed sanctions against individuals raising claims such as these.    Waters v. Commissioner, 764 F.2d 1389 (11th Cir.1985);  Hobson v. Fischbeck, 758 F.2d 579 (11th Cir.1985);  Ricket v. U.S., 773 F.2d 1214 (11th Cir.1985).  Accordingly we award double costs and reasonable attorney's fees to the government.  The case is REMANDED to the district court for a determination of reasonable attorney's fees to the government for the cost of defending this appeal.


3
AFFIRMED and REMANDED.